t c memo united_states tax_court james william harris petitioner v commissioner of internal revenue respondent docket no 5054-15l filed date james william harris pro_se robert francis saal and carroll de groff lansdell for respondent memorandum findings_of_fact and opinion jacobs judge petitioner failed to file federal_income_tax returns for tax years and in response the internal_revenue_service irs prepared a substitute for return for each year petitioner failed to pay the tax determined and sec_6020 provides that i f any person fails to make any return continued assessed by the irs the dispute between the parties concerns the irs’ issuance of a notice_of_federal_tax_lien and a notice_of_intent_to_levy with respect to the collection of petitioner’s underlying tax_liabilities for tax years and the issue to be decided is whether the irs’ determination to proceed with these collection activities was proper unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times findings_of_fact at the time petitioner filed his petition he resided in new jersey the irs mailed petitioner a notice_of_deficiency for tax_year on date and a notice_of_deficiency for tax_year on date each notice was mailed to petitioner’s last_known_address at trial respondent’s counsel produced two substitute usps forms which established proof of mailing by certified mail of the notices of deficiency with respect to tax years and continued required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise the irs also sought to collect an income_tax_liability via a proposed levy arising from petitioner’s tax_year but at trial respondent’s counsel conceded that year respondent has therefore established that the notices of deficiency were properly mailed petitioner did not file a petition in this court to contest the notices of deficiency the irs assessed the amounts of tax which it determined petitioner owed because petitioner failed to pay the determined tax_liabilities the irs mailed him on date letter do final notice--notice of intent to levy and notice of your right to a hearing regarding the and tax years on date the irs mailed petitioner letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and on or about date petitioner submitted form request for a collection_due_process or equivalent_hearing to the irs office of appeals on the form petitioner asserted that he had not received the notices of deficiency with respect to tax years and and that his r equest for determination documentation sent to irs pursuant to sec_6103 in was never answered hence liability was never demonstrated to me and estopped by ‘acquiescence’ prevails the case was assigned to settlement officer sharron dillon who after confirming that she had had no prior involvement with petitioner sent him a letter letter do also referenced petitioner’s tax_year on date notifying him that his arguments were considered frivolous petitioner was offered an opportunity to amend his appeal request by presenting valid reasons for the appeal on date petitioner submitted an amended form to the irs office of appeals on which he challenged both the notice_of_federal_tax_lien and the notice_of_intent_to_levy again asserting he had never received the notices of deficiency and requested a face-to-face sec_6330 hearing because petitioner did not respond with a legitimate reason for the appeal settlement officer dillon disregarded his request for a hearing and closed his case as frivolous in date petitioner thereafter telephoned settlement officer dillon’s manager and complained that his case had been prematurely closed petitioner’s case was reopened in date a sec_6330 hearing was scheduled and after scheduling changes were made a face-to-face hearing between petitioner and settlement officer dillon was held on date the hearing lasted four hours at the sec_6330 hearing petitioner disputed the legitimacy of the federal_income_tax petitioner asserted that the irs failed to prove that he had an obligation to file federal tax returns and pay federal_income_tax or establish that the tax was legally assessed was not authorized to prepare substitutes for returns and failed to properly send him notices of deficiency settlement officer dillon rejected petitioner’s assertions informing him that his arguments were frivolous she showed him computer transcripts stating that notices of deficiency regarding tax years and were mailed to his last_known_address she asked him whether he still lived at the address to which the notices of deficiency were mailed he confirmed that he did settlement officer dillon also showed petitioner copies of the notices of deficiency although he disputed that she had after advising petitioner of her duties as a settlement officer and the purposes of the sec_6330 hearing settlement officer dillon advised him that she had confirmed that there was a balance due regarding his account he was not involved in a bankruptcy proceeding he had no pending offers-in-compromise and there were no pending lawsuits between him and the irs petitioner declined to discuss collection alternatives instead he resumed challenging the authority of the irs to collect taxes petitioner cited the writings of irwin schiff a well-known tax_protester and suggested that settlement officer dillon visit a web site which supposedly offers a dollar_figure reward to anyone who can prove that there is a law mandating that americans pay taxes petitioner communicated with settlement officer dillon several times after his hearing he did not discuss collection alternatives rather he continued to dispute the legality of the irs’ collection activities respondent issued a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code notice_of_determination on date in which the lien and the proposed levy action were sustained in the notice_of_determination signed by an appeals team manager petitioner’s challenges to his underlying tax_liabilities were reviewed and reasons were stated for rejecting them the notice_of_determination included settlement officer dillon’s verification that the lien and the proposed levy action balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the irs’ collection actions be no more intrusive than necessary the notice_of_determination also stated that settlement officer dillon verified that the requirements of applicable law or administrative procedure were met see sec_6330 opinion sec_6320 provides that written notice of the filing of a notice_of_federal_tax_lien must be furnished by the secretary to the taxpayer whose property is subject_to the lien sec_6320 provides that a taxpayer may thereafter request a hearing regarding the filing of the notice of tax_lien and sec_6320 provides that the hearing must be conducted pursuant to the rules of sec_6330 which generally governs levies sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified that person in writing of the right to a hearing before the levy is made sec_6330 hearing sec_6330 provides that if a person requests a sec_6330 hearing the hearing is to be held before an impartial officer_or_employee of the irs the taxpayer is entitled to only one sec_6330 hearing with respect to the taxable_period to which the unpaid tax relates sec_6330 during the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the sec_6330 hearing if the taxpayer received a notice_of_deficiency for the tax in question or otherwise had an opportunity to dispute the underlying tax_liability sec_6330 see also 114_tc_604 in such a case we review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 if the taxpayer did not receive a notice_of_deficiency or did not have an opportunity to dispute the underlying tax_liability we review the liability de novo where the tax_liability is properly placed in issue 115_tc_35 in the matter before us the administrative record compiled by settlement officer dillon contains copies of the notices of deficiency and the substitute usps forms showing that the notices of deficiency for tax years and were mailed to petitioner at the address where he resided at the time of mailing and where he continues to reside in the absence of evidence to the contrary the presumptions of regularity and of delivery justify the conclusion that we have interpreted the phrase underlying tax_liability to include any amounts a taxpayer owes pursuant to tax laws that are subject_to the commissioner’s collection activities 115_tc_329 the notices of deficiency were sent to petitioner but he effectively refused delivery sego v commissioner t c pincite 94_tc_82 petitioner’s unsupported assertion that he never received the notices does not overcome the presumptions of regularity and of delivery referred to in sego on the basis of the record before us we conclude that petitioner received the notices of deficiency for tax years and therefore he is precluded from contesting the existence or amount of the underlying tax_liabilities for and petitioner failed to properly contest the underlying tax_liabilities petitioner argues that he has no federal_income_tax liability because he is not a taxpayer he posits that o nly ‘federal persons’ and ‘u s citizens’ meaning residents of d c or those domiciled in d c are liable for the income_tax moreover petitioner states i cannot sign form_1040 without committing a felony because i am not a federal ‘u s citizen’ domiciled in the district of columbia i will not commit a felony perjury impersonating a federal person by declaring that i am a u s citizen when i’m not petitioner’s arguments are traditional tax-protester arguments we decline petitioner’s invitation to accompany him on his voyage beyond the boundaries of legitimate tax_administration as has been said on numerous occasions by numerous courts we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 774_f2d_932 9th cir 752_f2d_1301 8th cir 751_f2d_116 2d cir aff’g tcmemo_1984_223 136_tc_498 laue v commissioner tcmemo_2012_105 petitioner does himself a disservice by accepting the promulgations of irwin schiff who was convicted and incarcerated for conspiracy aiding in the filing of false income_tax returns and failing to pay income_tax 544_fedappx_729 9th cir see also waltner v commissioner tcmemo_2014_35 thoroughly documenting the fallacies of mr schiff’s views petitioner failed to propose any collection alternative consequently all that remains is for us to review the actions of the irs office of appeals to determine whether any acts of settlement officer dillon constituted an abuse_of_discretion in deciding whether a settlement officer abused her his discretion in sustaining a collection action we consider whether she he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues the taxpayer raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 we find that settlement officer dillon properly reviewed petitioner’s administrative file and verified that all legal and administrative requirements were met including that the taxes for tax years and were assessed notice_and_demand for the unpaid tax was made and the notice_of_federal_tax_lien and the notice of proposed levy were issued to petitioner petitioner raised no relevant issues at the sec_6330 hearing and settlement officer dillon testified at trial that she had confirmed that the lien and the proposed levy collection action each balanced the need for efficient collection_of_taxes with petitioner’s concerns that the collection actions be no more intrusive than necessary to conclude we find no abuse_of_discretion in settlement officer dillon’s determinations that the irs’ lien against petitioner be sustained and that the irs’ proposed levy action against petitioner can proceed we have considered all of petitioner’s arguments and to the extent not discussed herein we find them to be without merit and or irrelevant to reflect the foregoing an appropriate decision will be entered
